 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdwards&Webb ConstructionCompanyandInternational Union of Operating Engineers, LocalNo. 18,AFL-CIO. Case 9-CA-7038November 28, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYOn June 28, 1973, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the ChargingParty filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge. The Board will substitute its Order for theAdministrative Law Judge's recommended Order, asitsOrder conforms more.closely to the findings inthis case.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respondent,Edwards &WebbConstruction Company, Danville,Kentucky,itsofficers,agents,successors,and as-signs,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Interna-tionalUnion of Operating Engineers,Local No. 18,AFL-CIO,as the exclusive representative of itsemployees in the appropriate unit,or unilaterallychanging any term or condition of employmentwithout giving the said Union adequate priornotificationand opportunityto bargain collectively.The appropriate unit is:All operating engineers engaged in the erection,operation,maintenance,and repair of construc-tion equipment in the Counties of Boone, Camp-'ChairmanMiller agrees that the Respondent violated Sec.8(a)(1) and(5) whenit refused to bargain with the Operating Engineers both before andafterMay 1, 1972, andunilaterally terminated the terms and conditions ofemploymentof theunit employees without bargaining with that Union astheir exclusive bargaining representative.He also agrees with the findingthat the Respondent violated Sec.8(a)(3)when it refused to reemployCordell Brownbecause Respondent would not sign a contract with theOperatingEngineers and would no longer "useany oilers,"the classificationBrown held.He would not, however,find that Respondent violated Sec.bell,Kenton, and Pendleton, Kentucky, butexcluding all office clerical employees, profession-al employees, all other employees, guards, andsupervisors as defined in the Act.(b) Discharging, refusing to reinstate, or otherwisediscriminating against any of its employees in regardto hire or tenure of employment or any term orcondition of employment because of their member-ship in or activities on behalf of any labor organiza-tion.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwith International Union of Operating Engineers,Local No. 18, AFL-CIO, as the exclusive representa-tiveof its employees in the appropriate unit withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and,ifan understanding is reached, embody the under-standing in a signed written agreement.(b)OfferCordellBrown immediate and fullreinstatementto his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay hemay have suffered by reason of the discriminationagainst him, in the manner set forth in the section oftheAdministrative Law Judge's Decision entitled"The Remedy."(c)Make whole the employees in the appropriateunit for any loss of pay they may have suffered as aresult of the Respondent's unilateral actions, in themanner set forth in the section of the AdministrativeLaw Judge's Decision entitled "The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amounts ofbackpay due under the terms of this Order.(e)Post at its Danville, Kentucky, location, andalso at its jobsite at Licking River Bridge, Latonia,Kentucky, copies of the attached notice marked"Appendix." 2Copies of said notice, on formsprovided by the Regional Director for Region 9,8(a)(3)when it unilaterallyabrogated the termsand conditions ofemployment of the unitemployeesas described above,absent independentevidence that such was discriminatorilymotivated.2In the event that thisOrder is enforced by a Judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read "PostedPursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board."207 NLRB No. 101 EDWARDS & WEBBCONSTRUCTION CO.615after being duly signed by Respondent's authorizedrepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial before an Administrative Law Judge oftheNational Labor Relations Board, at which allsides had the opportunity to be heard, it has beendecided that we, Edwards & Webb ConstructionCompany, violated the National Labor RelationsAct.We have been ordered to post this notice and tocarry out its terms.The National Labor Relations Act guarantees toemployees the right to join unions, to help unions, tobargain collectively through representatives of theirown choice, to act collectively with other employeesin bargaining with employers, and to be free frominterference, restraint, coercion, or threat because ofthe exercise of any of those rights or any other rightsunder the Act. The Act also guarantees employeesthe right to refrain from exercising those rights ifthey so choose. It is up to the employees themselves,without interference from their employer or anybodyelse.Accordingly,we assure you that from now on:WE WILL NOT violate any of your rights listedabove.WE WILL, upon request, bargain in good faithwith International Union of Operating Engineers,Local No. 18, AFL-CIO, concerning wages, jobclassifications, fringe benefits, and all other termsand conditions of employment, and embody anyunderstanding reached in a signed written agree-ment. The appropriate unit is as follows:Alloperating engineers engaged in theerection, operation, maintenance, and repairof construction equipment in Boone, Camp-bell,Kenton, and Pendleton Counties, Ken-tucky,but excluding all office clericalemployees, professional employees, all otheremployees, guards, and supervisors as de-fined in the National Labor Relations Act,as amended.WE WILL NOT unilaterally change any of theterms or conditions of employment of employeesin this appropriate unit.WE WILL offer Cordell Brown immediate andfull reinstatement to his former job (or equivalentjob) with us; and WE WILL also pay wages he isentitled to, plus interest.WE WILL make whole all of the employees inthe above collective-bargaining unit for all fringeand other benefits of which we unlawfullydeprived them, plus interest.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in theexercise 'of the rights guaranteed you in Section 7of the Act.EDWARDS & WEBBCONSTRUCTION COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 3003,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISION1.PRELIMINARY STATEMENTN. OHLBAUM, This proceeding 1 under the NationalLabor Relations Act as amended, 29 U.S.C. 151,et seq.(Act), was tried before me in Cincinnati, Ohio, on August31, 1972, and May 15, 1973, with all parties participatingthroughout by counsel, who were afforded full opportunityto present evidence and contentions. The trial was recessedduring the intervening period upon request of the parties.After all parties rested their proof on May 15, at theirrequest they were allowed until June 12, upon theirsubsequent application extended to June 19, 1973, to filebriefs, which have been received and considered, togetherwith the entire record.The basicissuesare whether Respondent has violatedrUponcomplaint(as amended,without opposition,at the trial so as,inter alit,to allege violationof Section 8(a)(3) of the Act) of the NationalLaborRelations Board Regional Director for Region 9 (Cincinnati,Ohio),issued June 23 growing out of chargefiledMay 12, 1972. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(1), (3), and (5) of the Act by refusing torecognize (or withdrawing recognition from), meet, andbargain in good faith with the Charging Party as exclusivecollective-bargaining representative of an appropriatebargaining unit of Respondent's employees; by unilaterallyabrogating an established job classification and discharg-ing or refusing to allow a bargaining unit member tocontinue to work therein; and by unilaterally abrogating itsbargaining unit employees' established fringe benefits.Upon the entire record and my observation of thetestimonialdemeanor of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONSII.PARTIES; JURISDICTIONAt all material times Edwards & Webb ConstructionCompany, Respondent herein, has been and is a Kentuckycorporation engaged in the business of highway and heavyconstruction. In the course and conduct of those opera-tions in the representative year immediately precedingissuance of the complaint, Respondent's inflow of goodsandmaterials,directly in interstate commerce to itsDanville,Kentucky, location from places outside ofKentucky, exceeded $50,000 in value. I accordingly findthat at all material times Respondent has been and is anemployer engaged in commerce and in operations affectingcommerce, within the meaning of Section 2(2), (6), and (7)of the Act. I further find that at all material timesInternational Union of Operating Engineers, Local No. 18,AFL-CIO (Operating Engineers Local 18, OperatingEngineers, or Union), Charging Party herein, has been andis a labor organization as defined in Section 2(5) of the Act.III.UNFAIR LABOR PRACTICESA.Factsas FoundRespondent is a highway and heavy constructioncontractor operating in an area including the four counties(i.e.,Boone,Campbell,Kenton,and Pendleton)of north-ernKentucky approximately opposite Cincinnati, Ohio,which are included in the area of territorial activity or"jurisdiction"ofCharging Party Operating EngineersLocal 18.In 1967,whileRespondent was subcontractor on ahighway construction job in CampbellCounty,Kentucky,itentered into a 3-year collective agreement(executedApril 24, 1967, byits terms effective June 1,1964, to May1,1967) with Operating Engineers Local 18;at the sametime Respondent also executed to that Union a supplemen-tal instrument("Assent of Participation")agreeing to paycertain fringe benefits to or for employees in the bargain-ing unit represented by Operating Engineers. During the2"Ohio State Highway Heavy Agreement" (G.C. Exh.4) and"Assent ofParticipation" (G.C. Exh. 5).3Operating Engineers entered into the collective agreement here inquestionwith OCA (amultiemployer group),with each OCA memberthereafter executing individual assent thereto.While not belonging to OCA,Respondent concedes it entered into the relevant collective agreements andancillary fringe benefits documents with Operating Engineers. Thesecollective agreements(G.C. Exhs. 2 and 4) by their terms cover 85 (i.e., allexcept 3-thenortheastern counties of Columbiana,Mahoning, andexistence of that job, which ran for 7 or 8 months, withonly one operating engineer-a crane operator-on thejob,Respondent complied with the terms of that agree-ment and fringe benefits document. Respondent then leftthe aforedescribed four-county area until 1970.In 1970, Respondent returned to the four-county area assubcontractor on a heavy construction job under generalcontractorWatts & Call Company in Boone CountyKentucky. At this time, on March 9, 1970, Respondententered into another collective agreement and supplemen-tal "Assent of Participation" (fringe benefits) with Operat-ing Engineers Local 18, for the period to May 1, 1972.2 Onthis job, Respondent utilized two cranes, end-loaders, andan air compressor, employing members of OperatingEngineers Local 18 or of its parent "International" or sisterlocal thereof on transfer cards. On this job also, whichlasted about 18 months, Respondent likewise compliedwith the obligationsitassumedby entering into thedescribed collectiveagreementand "Assent of Participa-tion" (fringe benefits) with Operating Engineers Local 18.In January 1971-during the pendency of the foregoingcollective agreement and ancillary fringe benefit docu-ment-specifically on January 12, 1971, based uponinformation received by Operating Engineers Local 18, thelatter's BusinessRepresentative (Clifford Farwell) took upwithRespondent's principal, Edwards, that Respondentwas operating two cranes on its Licking River (Latonia,spanningKenton and Campbell counties, Kentucky)bridge job without employing Operating Engineers asrequired. Edwards, however, was noncommittal, stating hewished to discuss the matter with his associate, Webb.Later that month (January 1971), Operating EngineersBusiness Representative Farwell met with Webb-Respon-dent's President-who informed him that he and Edwardshad decided to employ members of a different union-In-ternationalUnion of District 50, Allied and TechnicalWorkers of U.S.A. and Canada (District 5%-rather thanthose of Operating Engineers Local 18, and remarked toFarwell that Respondent could also obtain legal represent-ation from District 50 without cost. Thereupon, on January18, 1971, Operating Engineers filed a grievance againstRespondent with Ohio Contractors Association (OCA),3which on January 22, 1971, determined4 that Respondentwas in violation of its collective agreement with OperatingEngineers. Thereafter, Operating Engineers commenced aproceeding under Section 301 of the Labor ManagementRelations Act, 29 U.S.C. § 185, against Respondent in theUnited States District Court, Eastern District of Kentucky(G.C. Exh. 6D), which after trial on March 2-3, 1971 (G.C.Exh. 6C) issued an order (dated March 5, 1971) requiringRespondent to comply with that collectiveagreement(G.C. Exhs. 6A and 6B).5 Because Respondent neverthe-lesspersisted in refusing to comply with the collectiveTrumbull)counties in Ohio and also the four aforementioned counties(Boone, Campbell, Kenton, and Pendleton) in northern Kentucky.4On notice to Respondent, which failed to appear.5There is no indication or contention that the court's order wasappealed or is not final. As shown by the court's findings of fact (G.C. Exh.6C, p. 3, No. 6) in that proceeding, District 50 sought unsuccessfully tointervene therein-as it likewise did in the instant proceeding(my order tothat effect having been sustained by the Board on October 24, 1972). EDWARDS & WEBBCONSTRUCTION CO.617agreement, Operating Engineers brought another grievanceproceeding against Respondent before OCA, resulting in atemporary shutdown and resumption-somemonthslater-of Respondent's operations on the Licking Riverbridge projectutilizingOperating Engineersmemberson two or threecranes,an end-loader, a backhoe, anda compressor, untilMay 1972. Meanwhile, however, onFebruary 27, 1972, Respondent had given Operating Engi-neerstimely notice of its desire to terminateits subsistingcollective agreement (expiringMay 1,1972) withthatUnion 6It is undisputed that Operating Engineers requests uponRespondent to bargain with it have been unavailing.From May I to July 1, 1972, Respondent has utilized twocranes and two end-loaders on the Licking River bridgejob,which as of the date of the trial' of the instantproceeding was still in progress. However, since May 1,1972,althoughRespondent employed three operatingengineers (members of Charging Party), Respondent hasneither paid any fringe benefits to or for them nor has itbargained with Operating Engineers regarding its discon-tinuance of fringe benefits or on any other subjects; nor,sinceMay 1, 1972, has Respondent employed any oilers(members of Operating Engineers and covered by itscollectiveagreements and included in the appropriatebargainingunits),although Respondent had done so priorto then.?On June 1, 1972 OperatingEngineerswrote Respondentthat its calls to Respondent were unreturned and, remind-ing Respondent that it was still the collective-bargainingrepresentative of a majority of its construction equipmentoperators and oilers at the Licking River bridge project,and that it stood "ready to prove our majority statusthrough a submission of authorization cards to a mutualparty," requested thatRespondentmeet with it forcollective-bargaining purposes (G.C. Exh. 8). The letterevoked a response from Respondent's attorneys on June 9,"refus[ing] to grant your request for bargaining" upon theground that Respondent "has a good faith doubt that, infact, your union represents its employees" and that therewere pending before the National Labor Relations Boardthe Union's election petition (9-RC-9566) as well as theinstant unfair labor practices proceeding, which shouldfirst "be disposed of."8Cordell Brown, an oiler member of Operating Engineers,covered under Respondent's collective agreement with thatUnion9 and referred and supplied to Respondent on theLicking River bridge project under the terms thereof, was6After receipt of Respondent's February 27, 1972, notice ofintentionnot to renew its collective agreement, Operating Engineers on April 27 filedan election petition (9-RC-9566) with the Board's Regional Director, whichon June 19, 1972, it withdrew, the Regional Director not having proceededwith it meanwhile in view of the Umon's filing of its charge on May 12giving rise to the instant proceeding.7OperatingEngineers furnishedRespondent its required memberemployees through its Cincinnati hiring hall.8See fn6, supra.Under established Board procedures,as is well known,the filing' of an unfair labor practices charge normally acts to blockprocessing of an election petition.American Metal Products Co.,139 NLRB601. And, of course, it would be absurd to justify a refusal to bargain uponthe ground that the person (employer or union) charged with such refusal isthe Respondent in an unfair labor practicescase basedupon that refusal.9 It is established, as appears from the collectiveagreements(G.C. Exhs.2 and 4) entered into by Respondent, that all operatingengineers-includ-ing oilers here-engaged in the erection, operation,maintenance,and repairemployed there by Respondent from around January orFebruary to around the end of April, 1972. Brownassistedon equipment operated by Operating Engineer Gibbs (alsoa member of and represented by Operating Engineers). Forsome timeprior to late April (1972), because of thecontinued prevalence of high water conditions precludingwork continuance, Brown found himself off as much as onthe job.When Brown reported again for work on themorning of April 2410-while Respondent's collectiveagreement (G.C. Exh. 4) was still in full force andeffect-Brown was told by Respondent's foreman Simp-son" that work was not available because the high waterprecluded "going to work because we can't get down to theriver,"but that he would be notified when the waterreceded to the point where he could resume work. Afterabout a week, i.e., on or about May 1, Brown againpresented himself for work. This time, Foreman Simpsondeclined to allow him to work on the ground thatRespondent had not yet signed a "contract" with Operat-ing Engineers, and suggested that Brown await the arrivalofRespondent's Superintendent, Jerry Edwards.WhenEdwards arrived, he likewise refused to allow Brown toresume his work, upon the ground that Respondent hadnot signed a contract with Operating Engineers and wouldno longer "use any oilers"; nor did Edwards offer Brownany other job. At no time since then has Brown, beenrecalled to work or been offered any work of any kind byRespondent; nor has Brown ever quit or, received anyformal termination slip from Respondent.12James Turner, a heavy construction equipment operatorsupplied to Respondent through Operating Engineers (ofwhich Turner was and is a member) under the parties'collectiveagreement,worked for Respondent on theLicking River bridge project from May 1971 to November1972,when he was laid off because of high waterconditions on the river. While there, Turner operated anend-loader or air compressor, as well as other equipment(backhoe). At the same time, there were also two or threecranes and a backhoe on the job, operated by, othermembers of Operating Engineers. On or about May 1,1972,Turner and crane operator and fellow OperatingEngineersmember Chatman were told by Respondent'sForeman Simpson, "Now, boys, you can go to work, if youwant to. There's no contract . . . there's no 40-hourguarantee. . . . [You] are under . . . supervision . . . ofDistrict 50.13 . . . There [will] be no oilers." Althoughof construction equipment in all counties of Ohio except Columbiana,Mahoning, and Trumbull, and including the counties of Boone, Campbell,Kenton, and Pendleton in Kentucky, but excluding all office' clericalemployees,professional employees, all other employees, guards, andsupervisors as defined in the Act, constitute an appropriate bargaining unithere within the meaning of Section 9(b) of the Act. I so find.10Brown had been away from work for about a week or two because ofillness. Itwas not shown, one way or the other, whether, inviewof theprevalence of "high water" conditions, his work would have been availableto Brown for all or any part of the period of his illness.u This is uncontradicted, since, without explanation, Simpson did nottestify12The findings in the foregoing paragraph are based upon creditedtestimony of General Counsel witness Cordell Brown.13Le., International Union of District 50, Allied and Technical Workersof U.S.A. and Canada See In5, supra. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDTurner and the other Operating Engineer members-ex-cept oiler Cordell Brown i&---continued to work for Respon-dent on the Licking River bridge project after May 1,Respondent unilaterally discontinued paying their fringebenefits thereafter.15.Notwithstanding Foreman Simpson's quoted statementto Turner on or about May 1, Turner refused to join or paydues to District 50, but has continued to be a member ofOperating Engineers. At no time after May 1, 1972, didRespondent deduct and pay over union dues to OperatingEngineers onanyof the members of that Union. InNovember 1972 Turner was terminated and replaced byanother employee or employees, not a member of Operat-ing Engineers, although there continued to be work of thenature theretofore and then being performed by Turner.16The facts as set forth and found above are largelyundisputed or uncontradicted by Respondent, whichconcedes that it entered into the collectiveagreements inquestion with Operating Engineers, and that prior to May1, 1972, it had among other things employed an oiler andhad been paying fringe benefits (hospitalization, etc.) asrequireddirectlyto that Union, practices which itunilaterally discontinued totally on May 1, 197217At the trial, Respondent indicated its defense to be thatitwas no longer obligated to recognize or bargain withOperating Engineers because Respondenthad-during theterm of its 1967-72 collective agreement with OperatingEngineers--enteredinto another collective agreement withanother union, Local 50,18 on July 1, 1971, for a 3-yearterm to June or July 30, 1974.19 Conceding that OperatingEngineers as representative of Respondent's operatingengineers requestedRespondent to bargain with it,Respondent's PresidentWebb testified that he refused todo so "since we had a contract with District 50 we couldn'tenter into a contract with Local 18 [Operating EngineersI.-Webb conceded that atno timeprior to or on May 1, 1972,did District 50 represent a majority of its operatingengineers,but that Operating Engineers Local 18 didIfind that at all times material herein OperatingEngineers Local 18 has been and is the duly authorizedcollective-bargaining representative of the aforedescribedappropriate bargaining unit of Respondents employees20as set forth in the complaint herein. I further find that,nevertheless, Respondent has since February 27, 1972, andcontinuing to date failed and refused to bargain, or to meet14The findings herein concerning the unilateral abrogation of the jobclassification and layoff of Cordell Brown have been detailed above.15With theexception of hospitalizationonlyuntil their then currentpremium coverage expired or lapsed.16Findings in the foregoing two paragraphs are based upon creditedtestimony of Turner17Based upon Turner's credited testimony to the contrary, as well as mycomparative testimonial demeanor observations,and Respondent's inade-quately explained failure to produce records-which should readily havebeen available--to substantiate his testimony,IdiscreditRespondentPresidentMarion C. Webb's testimony that after May 1, 1972,Respondentpaid the former fringe benefits directly and personally to each of theOperating Engineers members who continued in its employ.is See In.5, supra19After first testifying that his company had also had an earlier contractor contracts with Local 50, Respondent's President Marion C. Webbconceded that such agreement or agreements-again, unaccountablyunproduced either at this trial or at the United States district courttrial-were on a job-to-job basis only, in contrast to the fixed-term-of-years,or, agree to meet for the purpose of bargaining, withOperatingEngineersLocal 18, collectively concerning anyterm or condition of employment of Respondent's employ-ees in saidunit represented by said Union. I further findthatRespondent has unilaterally changed conditions ofemployment of its said employees by its unilateraleliminationof the oiler operatingengineerclassificationand positionand terminationof its oiler Cordell Brownthereunder,and by itsunilateraldiscontinuance andelimination of existing fringebenefits thereunder.B.DiscussionIt is undisputed that Respondent was bound by itscollectiveagreementof 1967-72 to bargain collectivelywith OperatingEngineers,which in fact represented andwhich Respondent had recognized as the duly authorizedcollective-bargaining representativeof, Respondent's oper-ating engineers (includingoilers). It is clearly no defense tothat obligation on Respondent's part during the term ofthat agreement (1967-May 1, 1972) that in 1971 Respon-dent enteredinto a"conflicting" agreement with anotherunion,District 50. It is conceded that at all times up to atleastMay 1, 1972, Respondent's operating engineers(includingoilers)were representedby Operating Engineersas their exclusive collective-bargaining representative.Thus, it was a clear violation of Respondent's bargainingobligation under Section 8(a)(5) of the Act to fail or refuseto bargain with OperatingEngineersatanytime during thependency of that agreementuntilMay 1, 1972.As for the periodsinceMay, 1972,it isagain no defensetoRespondent's bargainingobligation that some time in1971 it had entered into a conflicting agreement withanother union which concededly did not then or thereafterrepresent the employeesin theparticular bargaining unit.Beyond that, it is well understood in labor relations lawthat even after expiration of a collective agreement thebargaining authority of the unit employees' designatedbargainingrepresentative(even though uncertified by theBoard) does not automatically grind to a halt with themechanical expiration of the agreement, but is presumed atthat point to continue.21Here,far from rebutting or evenattempting to rebut that presumption, it has been affirma-tivelyestablished or conceded that there has been nochange in OperatingEngineerscollective-bargaining au-thority on behalf of the unit employees. As indicatedstatewide collective agreements with Operating Engineershere. After alsoconceding that he knows of no contract with District50 covering thegeographical area encompassedby Respondent's collective agreements withOperatingEngineershere, at anytime when thosecollective agreementswere entered into,Webbattempted to indicate some allegeduncertainty onthis score-but, again,unexplainedly failedto produce any contract orother documentary or testimonialproof to resolve any such purporteduncertainty.Itwas finally formally stipulated on the recordby Respondentthat whether or not an agreement existed betweenRespondent and District50 covering the Watts& Call Companyjob (BooneCounty, Kentucky,1970,as shown above)is irrelevant to the instantproceeding. Since Iwas-and am-of the viewthatRespondent'sstatewideagreement(concededlythe first such)entered into with District50 at a time (1971)when it was bound by statewide agreementto OperatingEngineers, doesnot constitute a defense to the violations charged,I sustainedobjection toreceipt ofthat agreement in evidence.20 See In. 9, supra21NLRB v. Frick Company,423 F2d 1327, 1330-32 (C.A. 3, 1970). EDWARDS & WEBBCONSTRUCTION CO.619above, it is of course no answer to Respondent's bargainingobligation for it to assert, as it did to Operating Engineersherewhen that Union sought to bargain with it, thatOperating Engineers had filed unfair laborcharges againstitbased upon that very refusal to bargain5collectively withOperating Engineers. To insist thisis a defense is in effectto assert the absurdity that an injured party's seeking ofredress under the Act frees the wrongdoer from obligationto comply with the Act. Under the circumstances shown,since Operating Engineers continued on and after May 1,1972, to represent the bargaining unit employees, Respon-dent's refusal to bargain with it after that date likewiseconstituted a failure to comply with its statutory obligationunder Section 8(a)(5) of the Act.22Finally, it follows and is likewise clear that Respondent'sunilateral changes in the described terms and conditions ofemployment of the unit employees here, without bargain-ing with Operating Engineers as their designated bargain-ing representative, were also violations of Section 8(a)(5) ofthe Act; as well as Section 8(a)(3), since by discriminatingin regard to hire, tenure, terms, or conditions of employ-ment they discourage membership in a labor organization.It should be superfluous to have to point out that theobligation to bargain collectively with a bargainingrepresentativeis in noway dependent upon the existenceof a contract; much if not most collective bargaining isdesigned toresultin a contract. Similarly, terms andconditions of employment-whether or not contained inan existing collective agreement may not unilaterally beabrogated, in the presence of a collective-bargainingrepresentative; and this certainlymeansthat they cannotunilaterally bemechanically lopped off, as here, at theinstant of formal contract "expiration." The Act requiresthat changes or innovationsin existingemployment termsand conditions be bargained with the employees' bargain-ing representative.Fibreboard Paper Products Corp. v.N.L.R.B.,379 U.S. 203, 209-17 (1964);Harold W.Hinson,d/b/a Hen House Market No. 3 v. N.L.RB.,428 F.2d 133,137-139 (C.A. 8, 1970);IndustrialUnion of Marine &ShipbuildingWorkers of America, AFL-CIO v. N.L.R.B.,320 F.2d 615, 620 (C.A. 3, 1963), cert. deniedsub nom.Bethlehem Steel Co. v. N.L.RB.,375 U.S. 984 (1964);FrontierHomes Corporation,153NLRB 1070 1072-73,enfd. as modified 371 F.2d 974,979-981 (C.A_ 8, 1967);TheCrestline Company,133 NLRB 256, 257.22 In its posthearing brief, Respondent further contends that its actionshere were not unlawful and that it is absolved of bargaining obligationtoward Operating Engineers, by reason of the provisions of Section 8(f) ofthe Act applicable to the buildingand constructionindustry.The 8(f) proviso validating prehire exclusive recognition agreements inthe construction industry by its express terms does not apply to prehireagreements violative of Section 8(a) Furthermore, the provision was notdesigned as a mechanism to force an unwanted representative uponemployees; nor was it intended forsituationswhere there already is anexisting duly authorized exclusive collective-bargaining representative in anestablished, stable bargaining relationship under a valid subsisting contractIt does not provide a means for an employer to dislodge an existing validbargaining representative throughmere entry by the employer into a"prehire agreement" with another union not representing the employees.(An employer in genuine doubt as to which of twoor more unionsactuallyrepresents his employees-concededly not the situation here-has redressthroughaMidwest Piping & Supply Co., Inc.[63 NLRB10601 election,which there is also no indication that Respondent here has ever sought.) IrejectRespondent's contrary contention; otherwise an employer dislikingan incumbent union could oust it supply by signing a contract with anotherSince these violations of Section 8(a)(5) and (3) alsointerferewith, restrain, and coerce employees in theexercise of rights guaranteed them under Section 7, theyalso constitute violations of Section 8(a)(1) of the Act.It is accordingly found that by its described conductRespondent has engaged and is continuing to engage inunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the Act. Cf.David F. Irvin and James B.McKelvy, Partners, d/b/a The Irvin-McKelvy Company,194NLRB 52; R. J.Smith Construction Co. Inc.,191NLRB693, 695, fn. 5.Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.By its conduct set forth and found in "III"supra,Respondent has engaged and is continuing to engage inunfair labor practices in continuing violation of Section8(a)(1), (3), and (5) of the National Labor Relations Act, asamended, substantially as alleged in the complaint asamended.3.The aforesaid unfair labor practices and each ofthem have affected, are affecting, and unless permanentlyrestrained and enjoined will continue to affect commercewithin the meaning of Section 2(6) and (7) of the Act.RemedyHaving been found to have violated Section 8(a)(5), (3),and (1) of the Act, Respondent should be ordered to ceaseand desist from continuing such or like violations, and tomake amends for its unilateral abrogations and changes ofthe terms and conditions of employment of its bargainingunit employees by making them whole therefor throughoffer of reinstatement to employment (Cordell Brown) withappropriate backpay and payment and restoration ofwithdrawn fringe benefits. Backpay and other amounts tobe paid shall be computed in the manner established by theBoard inF.W.Woolworth Co.,90 NLRB 289, andIsisPlumbing & Heating Co., Inc.,138NLRB 716; andRespondent should be required to make available neces-sary records for that purpose. And Respondent should berequired to post theusualnotice accordingly.(even a sweetheart,assisted,or minority) union, thus not merely unhingingthat stability of industrial relations which is one of the Act's basicobjectives, but also preventing the free choice of bargaining representativewhich is another cornerstone purpose of the Act. As the Board observed inBricklayers & Masons International Union, Local No. 3,162 NLRB 476, 478,enfd. 405 F.2d 469 (C.A 9, 1968), "the entire legislative history of Section8(f)(1) is couched in terms of `prehire agreements,'a referencewhich canhave no meaning in the situation where,as here, the parties are continuingan existing bargaining relationship under which employees have previouslybeen hired." And, where an employer enters into a "prehire agreement"containing a union-security provision,with a second union and withdrawsrecognition from a first union enjoying majority status to which theemployer is contractually bound, the employer also violates Section unionand withdraws recognition from a first union enjoying majority status towhich the employer is contractually bound, the employer also violatesSection 8(a)(2) as well as 8(a)(3) of the Act.International Ladies' GarmentWorkers' Union, AFL-CIO v N.L.R.B. [Bernhard-Altmann Texas Corp.],366 U.S. 731 (1961);N.LR B v. Sturgeon Electric Co—Inc,419 F.2d 51 (C.A10, 1969),Fiore Brothers Oil Co, Inc.,137 NLRB 191, 208. enfd. 317 F.2d710,711 (C.A. 2, 1963). 620DECISIONS OF NATIONAL LABORRELATIONS BOARDUpon the foregoing findings of fact,conclusions of law,[Recommended Order omitted from publication.]and the entire record,and pursuant to Section 10(c) of theAct, there is hereby issued the following: